Citation Nr: 0214273	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-06 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

(The issues of entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability to the left knee resulting from treatment received 
at a Department of Veterans Affairs (VA) medical facility in 
1996, and entitlement to service connection for PTSD, will be 
the subject of a later decision.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, VA Regional Office (RO), rendered in March 2000.

The Board notes that the veteran has also appealed the issues 
of whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for osteoarthritis of the left knee, left ankle, 
and right knee.  However, the veteran thereafter indicated 
his desire to withdraw their appeal, in a VA Form 9 that he 
submitted in July 2000, in which he stated that he only 
wished to pursue his appeal of the three issues listed on the 
first page of this decision.  The requisites for the 
withdrawal of an appeal have been met with regard to the 
veteran's claims of entitlement to service connection for 
osteoarthritis of the left knee, left ankle, and right knee, 
which the Board thus finds to no longer be before the Board, 
as they have been properly withdrawn.  See 38 C.F.R. 
§ 20.204(b) (2002).

The veteran provided testimony in support of his appeal at an 
RO hearing that was held before a hearing officer in July 
2000, and at a videoconference hearing that was held before 
the undersigned in July 2002.  Transcripts of both hearings 
have been associated with the veteran's claims file.

The Board notes that the issues noted on the first page of 
this decision as issues numbers one through three have been 
listed by the RO, historically (i.e., in the rating decision 
on appeal, as well as in the Statement of the Case and one of 
the two Supplemental Statements of the Case issued during the 
pendency of this appeal), as service connection issues, even 
though they are in reality new and material evidence issues 
(as will be explained in the reasons and bases portion of 
this decision).  The Board has thus re-characterized the 
issues as shown on the first page of this decision, and it is 
noted that the veteran has not been prejudiced by this re-
characterization of the issues on appeal insofar as it is 
clear from the record that the veteran has been duly advised 
that his claims remain denied because he has not submitted 
new and material evidence sufficient to re-open his claims, 
and has also been advised of the specific VA laws and 
regulations pertaining to the submission of new and material 
evidence.

The veteran is hereby notified that the Board is undertaking 
additional development on the issues of entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability to the left knee resulting 
from treatment received at a VA medical facility in 1996, and 
entitlement to service connection for PTSD.  This additional 
development is being undertaken pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903.  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these two issues.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the three issues listed on the first 
page of this decision has been obtained and developed by the 
agency of original jurisdiction.

2.  The additional evidence that has been associated with the 
file since March 1997 with regard to the veteran's petition 
to reopen his claim of entitlement to service connection for 
bilateral hearing loss is not significant enough to warrant 
its consideration in order to fairly decide the merits of 
that particular claim.

3.  The additional evidence that has been associated with the 
file since March 1997 with regard to the veteran's petition 
to reopen his claim of entitlement to service connection for 
tinnitus is not significant enough to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.

4.  The additional evidence that has been associated with the 
file since March 1997 with regard to the veteran's petition 
to reopen his claim of entitlement to service connection for 
PTSD is significant enough to warrant its consideration in 
order to fairly decide the merits of that particular claim.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
PTSD, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (1996, 
2002).

2.  None of the evidence that has been associated with the 
file since the March 1997 rating decision in support of the 
veteran's application to reopen a claim of entitlement to 
service connection for bilateral hearing loss is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).


3.  None of the evidence that has been associated with the 
file since the March 1997 rating decision in support of the 
veteran's application to reopen a claim of entitlement to 
service connection for tinnitus is new and material.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

4.  The evidence that has been associated with the file since 
the March 1997 rating decision in support of the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD is new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2002); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The VCAA also contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist and does not require an automatic remand of a 
claim that was previously adjudicated by the Board or the RO 
and had become final.  This is true because, as it pertains 
to the duty to assist provisions, the new law specifically 
provides that "[n]othing in this section shall be construed 
to required the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured . . .  ."  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's three new and 
material claims on appeal listed on the first page of the 
present decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002); and the recent 
decision of Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his 
claims, and of the specific reasons for denying his claims.  
For instance, by letters dated in May 1996, the RO asked the 
veteran for a detailed statement describing the stressors 
that he believes caused his PTSD, and informed that he needed 
to send evidence showing that his claimed disabilities had 
been treated since his discharge from active military 
service.  In February 2001, the RO contacted a private 
licensed social worker that the veteran had identified and 
asked her for copies of her records showing mental health 
treatment furnished to the veteran.  The veteran was advised 
of this action of the RO by letter of the same date.  In 
April 2001, the RO contacted private medical facilities 
identified by the veteran, in an attempt to obtain copies of 
their records showing medical treatment furnished to the 
veteran.  By letter also dated in April 2001, the RO advised 
the veteran of the enactment of the VCAA and of VA's re-
defined duties to assist and notify under the VCAA, 
specifically telling him of the evidence that was needed to 
substantiate his claims, of the steps that he needed to take 
in order to have a complete application for benefits, and of 
the evidence that the RO had requested on his behalf.

The Board notes that the veteran was also scheduled for a VA 
audiological evaluation that was conducted in May 1996, that 
the RO has secured copies of all VA inpatient/outpatient 
medical records identified by the veteran, and that the 
veteran has been provided opportunities to offer oral 
testimony in support of his claim, which he did at the above 
mentioned hearings conducted in July 2000 and July 2002.  
Moreover, by letter dated in July 2002, the RO informed the 
veteran that his appeal had been certified for the Board's 
review and that his records had been transferred to the Board 
in Washington, D.C., and reminded him of his right to submit 
any additional evidence or argument pertinent to his claims 
within 90 days.  Additional evidence was submitted and 
associated with the file after July 2002, but the Board notes 
that none of this evidence is pertinent to the three issues 
hereby being reviewed on appeal.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran is necessary under 
the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the three matters 
on appeal listed on the first page of this decision have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the veteran's claims file reveals that the RO 
denied claims for service connection for bilateral hearing 
loss, tinnitus, and PTSD, in a March 1997 rating decision, 
which the veteran never appealed.  The denial of the 
veteran's claims was essentially based on the RO's finding 
that there was no evidence of aggravation of the veteran's 
pre-service bilateral hearing loss during service, no 
evidence of tinnitus or any nervous problems during service, 
and no evidence of a diagnosis of PTSD having ever been 
rendered.  The evidence that the RO reviewed at that time 
included the veteran's service medical records, VA inpatient 
and outpatient records produced between May 1996 and January 
1997, and a VA audiological evaluation report dated in 
December 1996.

In March 2000, the RO denied the veteran's petition to reopen 
his previously denied claims of entitlement to service 
connection for bilateral hearing loss, tinnitus, and PTSD, 
based on a review of the evidence of record, which 
essentially included VA inpatient and outpatient medical 
records produced between July 1997 and February 2000, mostly 
reflecting mental health treatment and diagnoses of bipolar 
disorder, manic/depressive disorder, and alcohol dependence.  
The veteran perfected the appeal of this rating decision.

The veteran's July 2000 testimony included statements re-
stating his claimed stressors and his belief that his current 
bilateral hearing loss and tinnitus was service-related.  
Additional records associated with the file during the 
pendency of this appeal include private medical records from 
the Natchitoches Mental Health Clinic in Natchitoches, 
Louisiana, dated between May 1981 and February 1983, 
reflecting mental health treatment for manic-depressive 
illness versus a schizoaffective disorder; private medical 
records dated in October 2000, reflecting treatment for the 
left knee; a private medical record dated in October 2001 
reflecting the results of an MRI of the veteran's left knee; 
VA inpatient and outpatient records dated between June 1990 
and July 2000, reflecting medical treatment for alcoholism, 
manic depression, a bipolar affective disorder, with 
psychotic features, and nicotine dependence; a March 2001 
private licensed social worker's report, containing a 
diagnosis of PTSD and the social worker's suggestion of there 
being a nexus between the diagnosed PTSD and service; and the 
transcript of a deposition taken in December 2001 with 
regards to a claim filed by the veteran before the U.S. 
District Court, Western District of Louisiana, Alexandria 
Division, against the U.S. Government, including the VA, 
apparently for injuries to the left knee claimed as caused by 
VA.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. §§ 3.104(a), 20.1103 (1996, 
2002).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  The veteran has one year from notification 
of a decision of the agency of original jurisdiction to file 
an NOD with the decision, and the decision becomes final if 
an NOD is not filed within that time.  See 38 U.S.C.A. § 7105 
(West 1991); see also 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1103 (1996, 2002).

Since the veteran never filed an NOD with the March 1997 
rating decision that denied his original claim for service 
connection for bilateral hearing loss, tinnitus, and PTSD, 
that rating decision is now final.  Once a decision is final, 
VA has no jurisdiction to once again consider the claim on 
the merits, unless the veteran submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 1991).  The United 
States Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider the merits 
of a previously and finally disallowed claim unless new and 
material evidence is presented.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

As noted earlier in this decision, the recent amendments to 
38 C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim to reopen in the present case was 
received in September 1999.  Therefore, the amendments are 
not applicable to the veteran's claim.

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).  The question of whether newly 
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claims for service connection for bilateral 
hearing loss, tinnitus, and PTSD, on any basis, was 
accomplished in the March 1997 rating decision.

First and Second Issues
Whether new and material evidence has been submitted 
sufficient to re-open
the veteran's claims of entitlement to service connection for
bilateral hearing loss and tinnitus

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

The evidence that has been associated with the veteran's 
claims file since March 1997 is all new, in the sense that it 
was not of record when the March 1997 rating decision was 
rendered.  It is not new and material, however, because none 
of it is pertinent to the issues of service connection for 
bilateral hearing loss and tinnitus, nor does it bear 
directly and substantially upon the specific matters under 
consideration.

Thus, the Board finds that the evidence associated with the 
record since March 1997, by itself and in connection with the 
evidence previously assembled, is not significant enough to 
warrant its consideration in order to fairly decide the 
merits of the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.

In view of the above finding, the Board concludes that none 
of the evidence that has been associated with the record 
since March 1997 in support of the veteran's application to 
reopen his claims of entitlement to service connection for 
bilateral hearing loss is new and material.  The appeal of 
both claims must accordingly be denied.

Third Issue
Whether new and material evidence has been submitted 
sufficient to
re-open a claim of entitlement to service connection for PTSD

According to VA regulation, service connection for PTSD 
requires:

... medical evidence diagnosing the 
condition in accordance with [the 
criteria set forth in the current 
(fourth) edition of the American 
Psychiatric Association's Diagnostic and 
Statistic Manual of Mental Disorders (the 
DSM-IV)]; a link, established by medical 
evidence, between current symptoms and an 
inservice stressor; and credible 
supporting evidence that the claimed 
inservice stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed inservice stressor.

38 C.F.R. § 3.304(f) (2002).

As indicated earlier, the evidence that has been associated 
with the veteran's claims file since March 1997 is all new, 
in the sense that it was not of record when the March 1997 
rating decision was rendered.  Most of it is not new and 
material, because it does not bear directly and substantially 
upon the specific matter under consideration.  However, the 
March 2001 statement from a private licensed social worker, 
in providing a diagnosis of PTSD and implying the existence 
of a nexus between the diagnosed PTSD and service, is both 
new and material because it bears directly and substantially 
upon the question of whether the claimed PTSD should be 
service-connected. 

Thus, the Board finds that some of the additional evidence 
that has been associated with the file since March 1997 with 
regard to the veteran's petition to reopen his claim of 
entitlement to service connection for PTSD is significant 
enough to warrant its consideration in order to fairly decide 
the merits of that particular claim.  

In view of the above finding, the Board concludes that the 
evidence that has been associated with the file since the 
March 1997 rating decision in support of the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD is new and material.  The appeal of this 
claim must accordingly be granted.  (A final decision as to 
the veteran's entitlement to service connection for PTSD will 
be rendered later, however, once the Board has accomplished 
additional development of this particular issue.)
 



ORDER

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss remains denied.

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for tinnitus 
remains denied.

3.  New and material evidence having been submitted, the 
claim of entitlement to service connection for PTSD is re-
opened and, to this extent only, the appeal is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

